    1 Alan A. Meda (#009213)
      Andrew Abraham (#007322)
    2 Edwin D. Fleming (#009685)
      BURCH & CRACCHIOLO, P.A.
    3 1850 N. Central Ave., Suite 1700
      Phoenix, AZ 85004
    4 Tel: 602.274.7611
      ameda@bcattorneys.com
    5 aabraham@bcattorneys.com
      efleming@bcattorneys.com
    6
      Attorneys for Gloria Cales
    7
    8                       UNITED STATES BANKRUPTCY COURT
    9                           FOR THE DISTRICT OF ARIZONA
   10 In re                                        Chapter 11 Subchapter V
   11 CALES & FITZGERALD PLLC,
                                                   Case No.: 2:20-bk-10911-DPC
   12                       Debtor.
                                                   GLORIA CALES’ RESPONSE BRIEF
   13                                              TO DEBTOR’S OPENING
                                                   MEMORANDUM RE DISMISSAL OR
   14                                              CONVERSION
   15                                              Hearing Date:      March 11, 2021
   16                                              Hearing Time:      1:30 p.m.

   17
   18
   19         Gloria Cales ("Gloria Cales"), by and through counsel undersigned, hereby
   20 responds to Debtor’s Opening Memorandum Re: Dismissal or Conversion filed by
   21 Debtor Cales & Fitzgerald PLLC (“Debtor”) at DE 127 (“Debtor’s Brief”). This
   22 response brief relates to Gloria Cales Motion to Convert to Chapter 7 [DE 62] (the
   23 “Conversion Motion”) seeking to convert this Chapter 11 Subchapter V proceeding of
   24 Debtor to a proceeding under Chapter 7 of the Bankruptcy Code and is supported by the
   25 entire record of Debtor’s bankruptcy case and by the following Memorandum of Points
   26 and Authorities all of which are incorporated herein by this reference.
   27
   28
Case 2:20-bk-10911-DPC      Doc 135 Filed 02/26/21
                                               1    Entered 02/26/21 08:40:29      Desc
                             Main Document    Page 1 of 7
    1                  MEMORANDUM OF POINTS AND AUTHORITIES
    2 I.      INTRODUCTION
    3         It is evident from Debtor’s brief that most of the history of this bankruptcy case is
    4 undisputed. Debtor filed a voluntary chapter 11 bankruptcy petition on September 29,
    5 2020 allegedly to protect a commercial building located at 16515 South 40th Street,
    6 Phoenix, AZ 85048 (the “Property”). Secured Creditor Byline Bank (“Byline”) filed a
    7 stay relief motion to which Debtor did not timely respond. Ultimately, Debtor withdrew
    8 its late-filed objection altogether, stay relief was granted to Byline, and Byline foreclosed
    9 on the Property leaving a substantial deficiency claim against Debtor. Debtor has
   10 withdrawn its plan of reorganization and acknowledged that it has no prospect for
   11 reorganizing in chapter 11. Finally, Debtor has acknowledged that “cause” as
   12 contemplated by 11 U.S.C. § 1112(b)(4) exists to convert or dismiss debtor’s bankruptcy
   13 case.
   14         Debtor asserts that dismissal is the right choice and Gloria Cales urges the Court
   15 to convert the Debtor’s case to a proceeding under Chapter 7. Significantly, Debtor has
   16 not offered to satisfy the administrative, priority and unsecured claims of Debtor’s
   17 bankruptcy estate. At this point, Debtor’s only asset is a disputed cause of action asserted
   18 against Gloria Cales. Debtor has not made any attempts to settle the litigation claims
   19 against Gloria Cales and has not responded to settlement offers that could be used to pay
   20 claims of Debtor’s creditors. Instead, Debtor intends to litigate the claims, and to ignore
   21 the claims of creditors and administrative claimants forcing them to gamble with Debtor
   22 on the uncertain outcome of the litigation. Debtor’s strategy is not in the best interest of
   23 Debtor’s creditors and holders of administrative claims but is designed to promote the
   24 best interest of debtor’s principal, Lane Fitzgerald. Debtor is hopelessly conflicted, and it
   25 is time to put control of the outcome of this case in the hands of a neutral third-party
   26 fiduciary; namely, a chapter 7 trustee.
   27
   28
Case 2:20-bk-10911-DPC       Doc 135 Filed 02/26/21
                                                2    Entered 02/26/21 08:40:29           Desc
                              Main Document    Page 2 of 7
    1 II.     LEGAL ANALYSIS
    2         A.     The Claims Against Gloria Cales in the State Court Litigation.
    3         As the Court is aware, Gloria Cales and Debtor have been embroiled in state court
    4 litigation relating to a dispute concerning the purchase and sale of certain assets (the “Sale
    5 Transaction”) of a family or domestic relations law firm, Gloria L. Cales, P.C., an
    6 Arizona professional limited liability company and its principal, Gloria Cales to
    7 Fitzgerald/Cales,    PLLC,     an   Arizona    professional    limited   liability   company
    8 (“Fitzgerald/Cales”). Fitzgerald/Cales is the predecessor in interest to Debtor. In the
    9 State Court Litigation, Debtor and Gloria Cales have asserted disputed claims against
   10 each other Debtor related to the Sale Transaction. The claims asserted by Debtor against
   11 Gloria Cales include claims for breach of contract, conversion, fraud, fraud and
   12 inducement, tortious interference with contract, and unjust enrichment, money had and
   13 received, and for an accounting.
   14         During the pendency this bankruptcy case, Debtor has failed to engage in any
   15 settlement discussions relative to the State Court Litigation. Additionally, Debtor has also
   16 failed to engage in any settlement discussions with Byline Bank. Indeed, Debtor’s only
   17 justification for seeking a dismissal of the case (as opposed to conversion) is the assertion
   18 that Byline has a security interest in any settlement funds received from Gloria Cales, and
   19 therefore, conversion cannot benefit any creditor other than Byline Bank. Debtor’s
   20 conclusion relative to the scope of Byline Bank’s security interest is flawed. Any
   21 settlement funds received from Gloria Cales are not entirely the collateral of Byline Bank
   22 and Debtor’s adoption of Byline Bank’s position again demonstrates the conflict of
   23 interest that exists in this case and the need for a third-party fiduciary in the form of a
   24 chapter 7 trustee.
   25         B.     Byline Bank’s Collateral.
   26         Byline Bank describes its collateral as “All equipment, fixtures, inventory,
   27 accounts, instruments, chattel paper, general intangibles, documents, and deposit
   28 accounts now owned or hereafter acquired, together with all replacements, accessions,
Case 2:20-bk-10911-DPC       Doc 135 Filed 02/26/21
                                                3    Entered 02/26/21 08:40:29             Desc
                              Main Document    Page 3 of 7
    1 proceeds, and products” See UCC-1 Financing Statement filed with the Arizona Secretary
    2 of State on September 27, 2018 at Document No. 2018-003-9176-1 (the “Byline Bank
    3 UCC”) and attached to Byline Bank’s Proof of Claim 2-3 at page 68 of 85. According to
    4 Debtor, the reference to “general intangible” includes any settlement proceeds received
    5 from Gloria Cales. While it is understandable for Byline to assert its position relative to
    6 any settlement proceeds, it is disappointing that Debtor would acquiesce in Byline Bank’s
    7 position without any analysis or contest. As such, Gloria Cales offers the following
    8 analysis for the Court’s consideration.
    9         C.     The Arizona Uniform Commercial Code.
   10         Arizona’s version of the Uniform Commercial Code (“AZUCC”) is codified in
   11 Title 47 of the Arizona Revised Statutes (“ARS”). The AZUCC defines a general
   12 intangible as follows:
   13                “General intangible” means any personal property, including
                     things in action, other than accounts, chattel paper,
   14
                     commercial tort claims, deposit accounts, documents,
   15                goods, instruments, investment property, letter-of-credit
                     rights, letter of credit, money, and oil, gas or other minerals
   16                before extraction. General intangible includes payment
                     intangibles and software.
   17
        ARS § 47-9102 (42) (emphasis added). A commercial tort claim is defined by the AZUCC
   18
        as:
   19
                     …a claim arising in tort with respect to which:
   20
   21                (a) The claimant is an organization; or

   22                (b) The claimant is an individual and the claim:
                     (i) Arose in the course of the claimant’s business or
   23                profession; and
                     (ii) Does not include damages arising out of personal injury
   24
                     to or the death of an individual.
   25 ARS § 47-9102 (13). Finally, the AZUCC also defines a “payment intangible” as follows:
   26
                  …a general intangible under which the account debtor’s
   27             principal obligation is a monetary obligation.

   28 ARS § 47-9102 (61).
Case 2:20-bk-10911-DPC      Doc 135 Filed 02/26/21
                                               4    Entered 02/26/21 08:40:29          Desc
                             Main Document    Page 4 of 7
    1         Pursuant to the AZUCC, collateral must be sufficiently described in order for a
    2 security interest to attach. See generally, ARS § 47-9108. A description by type of
    3 collateral (i.e., “general intangible”) is insufficient for commercial tort claims. ARS
    4 § 47-9108(E)(1). Finally, a security interest does not attach to a commercial tort claim
    5 under a category constituting an after-acquired property clause. ARS § 47-9204(B)(2).
    6         D.     Byline Bank does not Have a Security Interest on Debtor’s Commercial
                     Tort Claims Against Gloria Cales.
    7
    8         Debtor’s claims against Gloria Cales in the State Court Litigation include contract

    9 claims and commercial tort claims. The commercial tort claims against Gloria Cales arose
   10 subsequent to the time Byline Bank obtained its security interest and are obviously not
   11 specifically described in Byline Bank’s UCC. Moreover, Byline Bank’s UCC does not
   12 attach to the commercial tort claims under the descriptions “general intangibles” or “after-
   13 acquired property”. Notwithstanding the foregoing, Debtor asserts, citing to In re
                             th
   14 Wiersma, 324 B.R. 92 (9 Cir. BAP 2005), reversed on appeal, 483 F. 3d 993 (9th Cir.
   15 2007), that upon a settlement, the commercial tort claims against Gloria Cales transforms
   16 into a “payment intangible” that is then covered by the general category of “general
   17 intangible”. Debtor’s Brief at 7. Debtor overstates the significance of Wiersma.
   18        In Wiersma, the debtors were dairy farmers whose cows had been subjected to

   19 electrical shocks from faulty wiring and had been culled until the herd was liquidated.
   20 Wiersma, 324 B.R. at 99. Debtors sued the electrical contractor for the damages to its
   21 cattle and settled the suit for $2.5 million. Id. at 100. The bank held a perfected security
   22 interest in debtors’ dairy herd and in, among other things, all inventory, livestock, general
   23 intangibles, after-acquired property, and all proceeds and products of the collateral
   24 including insurance proceeds. Id. at 99. A settlement was paid by debtors’ insurance
   25 company and the bank claimed that the settlement proceeds constituted its cash collateral.
   26 Id. at 100. On a motion to determine secured status, the bankruptcy court determined that
   27 the lawsuit against the electrical contractor was a contract action. Id. As a result, the
   28
Case 2:20-bk-10911-DPC       Doc 135 Filed 02/26/21
                                                5    Entered 02/26/21 08:40:29           Desc
                              Main Document    Page 5 of 7
    1 bankruptcy court held that the bank held a security interest in the settlement proceeds as
    2 a general intangible, or alternatively, as proceeds of the bank’s livestock collateral. Id.
    3          The 9th Circuit BAP decision in Wiersma does not assist in analyzing the scope of
    4 Byline Bank’s security interest in the commercial tort claims against Gloria Cales for
    5 several reasons. First, the decision was reversed on appeal on jurisdictional grounds.
    6 Wiersma, 483 F.3d 933 (9th Cir. 2007). Second, Wiersma involved proceeds of insurance
    7 on collateral (the dairy herd) of the lender. See In re Gallagher, 331 B.R. 895 (9th Cir.
    8 BAP 2005) (9th Cir. BAP itself declined to follow Wiersma). Third, Wiersma does not
    9 address or discuss provisions of the Uniform Commercial Code analogous to ARS
   10 § 47-9108(E)(1) and ARS § 47-9204(B)(2) relative to the insufficiency of the description
   11 of the commercial tort claims and the failure of the security interest to attach to after-
   12 acquired commercial tort claims. See In re Zych, 379 B.R. 857 (Bankr. D.Minn. 2007)
   13 (lender did not have security interest in commercial tort claim because security agreement
   14 did not adequately describe the collateral and because the commercial tort claim arose
   15 after the grant of the security interest). Finally, Wiersma does not address the impact of
   16 11 U.S.C. § 544 which grants to a trustee or debtor-in-possession an intervening
   17 hypothetical judgment lien. See In re Sarah Michaels, Inc., 358 B.R. 366 (Bankr. C.D.
   18 Ill. 2007) (Bank’s argued security interest in payment intangibles trumped by trustee’s
   19 lien).
   20 III.     CONCLUSION.
   21          Debtor sought protection under chapter 11 of the Bankruptcy Code with no ability
   22 to reorganize and is now trying to sweep the impact of its filing under the rug by seeking
   23 dismissal. In doing so, Debtor attempts to walk away from creditors with unpaid claims
   24 and a huge unpaid administrative expense hole. Debtor’s principal, Fitzgerald, refuses to
   25 accept responsibility for any of Debtor’s claims or expenses. Debtor and Fitzgerald also
   26 refuse to engage in settlement discussions which would benefit unsecured creditors, the
   27 secured claim of Byline Bank, and holders of administrative and priority claims. The
   28 analysis provided herein should be more than sufficient for Debtor to engage in a
Case 2:20-bk-10911-DPC       Doc 135 Filed 02/26/21
                                                6    Entered 02/26/21 08:40:29           Desc
                              Main Document    Page 6 of 7
    1 meaningful settlement dialogue with Byline Bank to carve up the settlement proceeds
    2 between Byline Bank and Debtor’s bankruptcy estate. Yet, Debtor refuses to engage in
    3 those discussions. This refusal illustrates the inherent conflict of interest that permeates
    4 this case as Debtor continues to act in the best interest of its principal Fitzgerald and not
    5 in the best interest of Debtor’s bankruptcy estate. This conflict can only be reconciled by
    6 converting Debtor’s bankruptcy case and permitting a chapter 7 trustee with a fiduciary
    7 duty to the estate to control the assets of the estate including the Debtor’s claims against
    8 Gloria Cales in the State Court Litigation.
    9         WHEREFORE, Gloria Cales respectfully requests the Court to enter an order
   10 converting this case to a proceeding under Chapter 7, and to grant such other and further
   11 relief as is just and proper under the circumstances.
   12         DATED this 26th day of February 2021.
   13                                             BURCH & CRACCHIOLO, P.A.
   14
                                                  By      /s/ Alan A. Meda (#009213)
   15                                                  Alan A. Meda
                                                       Attorneys for Gloria Cales
   16
   17
   18 Served via ECF on CM/ECF users
      this 26th day of February 2021, which
   19 constitutes service pursuant to L.R.
      Bankr. P. 9076-1.
   20
   21   /s/ Tracy Dunham
   22
   23
   24
   25
   26
   27
   28
Case 2:20-bk-10911-DPC       Doc 135 Filed 02/26/21
                                                7    Entered 02/26/21 08:40:29           Desc
                              Main Document    Page 7 of 7
